Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Species A4, and Species B3 in the reply filed on 06/02/2021 is acknowledged.
Claims 2-3, 6-7 and 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/02/2021.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 4-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukunaga et al. (Ferroelectricity in Layered Perovskites as a Model of Ultra-Thin Films, Feb. 2016).
Regarding claim 1, Fukunaga discloses a dielectric material, comprising a layered metal oxide (see Fukunaga at the Abstract, which is directed towards the dielectric properties between bulk Bi-layered perovskites and thin BaTiO3 films) comprising a first layer having a positive charge and a second layer having a negative charge which are laminated, a monolayer nanosheet exfoliated from the layered metal oxide, a nanosheet laminate of the monolayer nanosheets, or a combination thereof (see Fukunaga at the Abstract, which is directed towards the dielectric properties between bulk Bi-layered perovskites and thin BaTiO3 films), wherein the dielectric material comprises a two-dimensional layered material having a two-dimensional crystal structure (see Fukunaga at Page 228, second paragraph, which discloses the unit cell is pseudo two-dimensional), and the two-dimensional layered material is represented by Chemical Formula 1 Chemical Formula 1 Xm[A(n-1-d)BnO(3n+1)] wherein in Chemical Formula 1, X comprises Bi2O2, A comprises Bi, Ba, Ca, Pb, Sr, or a combination thereof, B' comprises W, Mo, Cr, Ta, Nb, Ti, or a combination thereof, and 1<=m<=2, n>=1, 0<=d<=1, and n-1-d>=0 (see Fukunaga at Page 228, first paragraph, which discloses the chemical 2O2]2+*[Am-1BmO3m+1]2- where A = Na, K, Ba, Ca, Pb, Sr, or Bi, and B = Fe, Ti, Nb, Ta, or W where m= 1, 2, 3, or more).
Regarding claims 4 and 5, while Fukunaga does not explicitly disclose the two-dimensional layered material has an average longitudinal diameter of about 0.1 micrometers to about 100 micrometers or the two-dimensional layered material has an average thickness of less than or equal to about 100 nanometers, changes in size is not a patentable feature. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.).
In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed .
Claim(s) 8 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Fukunaga et al. (Ferroelectricity in Layered Perovskites as a Model of Ultra-Thin Films, Feb. 2016).
Regarding claim 8, while Fukunaga does not explicitly disclose the dielectric material has a dielectric constant of greater than or equal to about 70 at a relative density of about 50 % to about 90 %, this is an inherent property. Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition.  In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971).
Although the prior art combination does not disclose the claimed properties, the claimed properties are deemed to naturally flow from the structure in the prior 
Conclusion
Although not relied upon to form the basis of a rejection, Applicant should be aware of Tanabe et al. (US20120270720, hereinafter referred to as Tanabe) and Nakajima et al. (US20130065065, hereinafter referred to as Nakajima). 
Tanabe is directed to a perovskite (ABO3
Nakajima is directed to a thin film which comprises an organic metal salt or an alkoxide salt or an amorphous thin film is formed on a substrate, wherein each of the thin films enables the formation of a Dion-Jacobson perovskite-type metal oxide represented by the composition formula A(Bn−1MnO3n+1) (wherein n is a natural number of 2 or greater; A represents one or more monovalent cations selected from Na, K, Rb and Cs; B comprises one or more components selected from a trivalent rare earth ion, Bi, a divalent alkaline earth metal ion and a monovalent alkali metal ion; and M comprises one or more of Nb and Ta; wherein a solid solution may be formed with Ti and Zr) (see Nakajima at the Abstract). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone number is (571)272-4616.  The examiner can normally be reached on M-F 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        

/CAMERON K MILLER/Examiner, Art Unit 1731